                 Case 18-12808-KG             Doc 416       Filed 08/23/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                           Case No. 18-12808 (KG)

                                   Debtors.                         Jointly Administered

                                                                    Related Docket No. 398

     ORDER APPROVING FIRST AND FINAL FEE APPLICATION OF KASOWITZ
        BENSON TORRES LLP FOR ALLOWANCE OF COMPENSATION AND
    REIMBURSEMENT OF EXPENSES AS SPECIAL LITIGATION COUNSEL TO THE
      DEBTORS FOR THE PERIOD DECEMBER 13, 2018 THROUGH JUNE 19, 2019

         Upon consideration of the First and Final Fee Application of Kasowitz Benson Torres

LLP for Allowance of Compensation and Reimbursement of Expenses as Special Litigation

Counsel to the Debtors for the Period December 13, 2018 Through June 19, 2019 (the

“Application”) filed on July 30, 2019, by Kasowitz Benson Torres LLP (“Kasowitz”) as special

litigation counsel to the Debtors2 in the Chapter 11 Cases; and the Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing to the Court that all of the

requirements of sections 330 and 331 of the Bankruptcy Code, as well as Bankruptcy Rule 2016

and Local Rule 2016-2, have been satisfied; and it further appearing that the Fees and Expenses

requested to be paid were reasonable and necessary; and that notice of the Application and any

hearing thereon was appropriate under the circumstances; and after due deliberation and

sufficient good cause appearing therefor,


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312);
and Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.

    2
        Capitalized terms used in this Order and not otherwise defined shall have the meanings ascribed to them in
the Application.
               Case 18-12808-KG        Doc 416       Filed 08/23/19   Page 2 of 2



IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED, on a final basis.

       2.      Upon the entry of this Order, the Debtors shall pay to Kasowitz the amount of

$375,000.00 (the “Budget Amount”), as reasonable compensation for professional legal services

rendered and for reimbursement of actual and necessary expenses incurred by Kasowitz, as

special litigation counsel to the Debtors in the Adversary Proceeding and the Chapter 11 Cases,

for the period December 13, 2018 through and including June 19, 2019. Payment of the balance

between the Budget Amount and the total amount of Fees and Expenses will be due from

Emergent pursuant to arrangements between Kasowitz and Emergent.

       3.      The Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.




      Dated: August 23rd, 2019                    KEVIN GROSS
      Wilmington, Delaware                        2
                                                  UNITED STATES BANKRUPTCY JUDGE
